Citation Nr: 1416728	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension as secondary to inservice herbicide exposure, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus (DM) as secondary to inservice herbicide exposure, and if so, whether service connection is warranted.  

3.  Entitlement to service connection for coronary artery disease (CAD) as secondary to inservice herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.  In January 2013, the Veteran testified from the RO via video conference before the undersigned.  

The Board has recharacterized the Veteran's claim for service connection for CAD given the enactment of a liberalizing law concerning ischemic heart disease, which will be discussed in further detail below. This recharacterization is beneficial to the Veteran. 

The issues of service connection for CAD and DM, both as secondary to inservice herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In September 2002, the RO denied service connection for hypertension.  The Veteran did not appeal.

2.  Evidence submitted since the RO's September 2002 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim of service connection for hypertension.

3.  In September 2002, the RO denied service connection for  DM; the Veteran requested readjudication of that decision and, in a July 2003 rating decision, the RO confirmed and continued the prior denial of service connection.  The Veteran did not appeal.

4.  With regard to DM, evidence submitted since the RO's July 2003 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's September 2002 rating decision which denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  New and material evidence has been received since the RO's September 2002 rating decision which denied service connection for hypertension; thus, the claim of service connection is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).

3.  The RO's a July 2003 rating decision which denied service connection for DM is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

4.  New and material evidence has been received since the RO's July 2003 rating decision which denied service connection for DM; thus, the claim of service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for DM, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

With regard to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension as secondary to inservice herbicide exposure, the Veteran was provided with the relevant notice and information in an August 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With regard to claims to reopen finally disallowed claims, the VCAA requires notice of the evidence needed to reopen the claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This letter satisfied Kent.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the duty to assist, the RO has obtained the Veteran's pertinent medical records.  In claims to reopen previously denied claims, assistance does not include providing a medical examination or obtaining a medical opinion unless new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(i).  Here, no examination is afforded the Veteran because, as discussed below, new and material evidence has not been submitted.  Therefore, no further examination seeking an opinion regarding the Veteran's disability is necessary to satisfy the duty to assist.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Presumptive Service Connection for Herbicide Exposure

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service- connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 (Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), provides that whenever the Secretary determines, based on sound medical and scientific evidence, that a positive association (i.e., the credible evidence for the association is equal to or outweighs the credible evidence against the association) exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he is to publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does instruct the Secretary to "take into consideration whether the results [of any study] are statistically significant, are capable of replication, and withstand peer review."  Simply comparing the number of studies which report a positive relative risk to the number of studies which report a negative relative risk for a particular condition is not a valid method for determining whether the weight of evidence overall supports a finding that there is or is not a positive association between herbicide exposure and the subsequent development of the particular condition.  Because of differences in statistical significance, confidence levels, control for confounding factors, bias, and other pertinent characteristics, some studies are clearly more credible than others, and the Secretary has given the more credible studies more weight in evaluating the overall weight of the evidence concerning specific diseases.  Section 3 of the Act directs the Secretary of VA to seek to enter into an agreement with the NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.

Recent action concerning herbicide-related disability has been undertaken by VA.  On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  The term ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  In the notice of proposed rulemaking, we explained that the term "ischemic heart disease" does not encompass hypertension or peripheral manifestations of arteriosclerotic heart disease, such as peripheral vascular disease or stroke.  To ensure the explanation was provided regarding the distinction between these diseases, a Note 3 following 38 C.F.R. § 3.309(e) to include the information stated in the notice of proposed rulemaking was added.  




New and Material

In September 2002, the RO denied service connection for hypertension and DM.  The Veteran did not appeal the hypertension issue, but requested readjudication of the DM matter.  In July 2003, the RO confirmed and continued the prior denial of service connection.  A notice of disagreement was not received within the subsequent one-year period of the final decisions for each issue and no additional evidence was received within the pertinent one year periods following each decision.  Therefore, the RO's rating decisions are final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

With regard to hypertension and DM, prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Veteran has presented additional medical evidence in support of his claim to reopen, which continues to show diagnoses of hypertension and DM, so that evidence is cumulative of evidence previously of record.  

The Veteran has also presented lay evidence including his own statements, detailing information regarding his claimed exposure to herbicides in Thailand.  

With regard to hypertension, new and material evidence has not been received.  The Veteran clearly articulated that he believes that he has hypertension due to herbicide exposure.  He indicated that hypertension developed post-service, but is related to that exposure.  However, hypertension is not a presumptive disorder and is not within the parameters of ischemic heart disease.  As such, even if herbicide exposure in Thailand is confirmed, presumptive service connection is not available for this disorder and that is the sole basis of the Veteran's contentions.  Accordingly, new and material evidence has been received since the RO's September 2002 rating decision which denied service connection for hypertension and the claim of service connection is not reopened.

With regard to DM, the Veteran has presented greater detail and supporting lay evidence pertaining to his claimed inservice herbicide exposure in Thailand.  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The United States Court of Appeals for Veterans Claims (Court)  has indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim.  If there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  The Board finds that this low threshold has been met and the duty to assist has been triggered.  Thus, the claim of service connection for DM is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for hypertension is denied.  

The application to reopen the claim of service connection for DM is granted.  


REMAND

With Veteran served in Thailand in the Air Force during the Vietnam Era at the Khorat Air Force Base from May 1967 to May 1968.  He stated that he was exposed to herbicides along the perimeter fence specifically including during clean-up efforts, through jet engines and other Air Force equipment, and in the breathing air, during his duties as a flight line mechanic.

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand and in other locations.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) (October 4, 2010).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era," notifying the Veteran appropriately concerning Thailand herbicide exposure, and if necessary requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q); see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era."  

In this case, the Memorandum on "Herbicide Use in Thailand during the Vietnam Era", which is a synopsis of a review by the VA Compensation and Pension Service, was issued to the Veteran.  The JSRRC has not been contacted.  The Memorandum notes that the Thailand Project Checo Southeast Asia Report does not report the use of tactical herbicides on allied bases in Vietnam, but does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if a veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides.  If the claim was based on servicing or working on aircraft that flew bombing missions over Vietnam, there was no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides over Vietnam did not occur everywhere and it was inaccurate to think that herbicides covered every aircraft and equipment associated with Vietnam.  If the claim was based on general herbicide use within a military base, e.g., small scale brush or weed clearing activity along a flight line or around living quarters, there were no records of such activity involving tactical herbicides, only commercial herbicides.  The Memorandum also noted that the JSRRC may be contacted for information regarding claimed exposure.  

Therefore, the Board finds that the RO/AMC should take steps to verify the Veteran's claimed exposure to herbicide agents in Thailand, via sending a request to JSRRC for verification.  See VA Fast Letter 09-20. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should undertake all required development as indicated by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) and instructions in the VA Fast Letter 09-20, and send a request to the JSRRC in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service in Thailand during his service at Khorat Air Force Base as a flight line mechanic to include claimed clean up duties along the perimeter of the Air Force Base, based on the information of record.  

All documentation of such efforts and responses should be added to the claims file.  The RO/AMC should also follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources. All requests and responses with respect to the above actions, both positive and negative, should be associated with the record.

2.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If service connection for DM or CAD as secondary to claimed inservice herbicide exposure remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


